DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/05/2020.  
Claim 16 has been canceled.
Claims 21-23 have been added.
Claims 1-15 and 17-23 are pending and have been examined.  Previous prior art rejections have been withdrawn in view of amendments.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. JAVASCRIPT, JAVA, PYTHON, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  
As per claim 21, it is unclear whether “the constraints” in line 2 is referring to the “one or more constraints” in claim 1, or is different.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Response to Arguments
Applicant amends the specification to correct some informalities, but it appears that paragraph 82 still has some trademarks that have not been addressed.
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of reconsideration.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bijani et al. (US 20180307464 A1).
As per independent claim 1, Bijani teaches a method of authoring a user interface for a software product, the method comprising: receiving selection of an archetypal task from a creating user (e.g. in paragraphs 3, 23, 27, and 56-57, “receive an input associated with developing an application… design an application for open banking… gaming… multimedia”, etc.), wherein the archetypal task includes one or more goals of the creating user, the one or more goals being achieved through user interactions with the user interface (e.g. in paragraphs 23, 27, 62, and 68, “open banking… enable a user to access a bank account via an open banking application”); receiving one or more constraints from the creating user, wherein a constraint indicates a design or operational requirement of the user interface (e.g. in paragraphs 22-23, 27, 58, 62, and 73, input for “an ability/process to check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking ” and/or “suggestions for particular APIs and/or UIs may be provided to the user… select APIs for the application from one or more of multiple different lists corresponding to different categories… select the user interface…based on the input of the user indicating a corresponding UI” and figure 5); and generating user interface output files (e.g. in paragraphs 42 and 79, “generating a code for the application” and figures 8-9; note: data is stored in files), wherein execution of the user interface output files causes rendering of the user interface that provides for the user interactions to achieve the archetypal task while adhering to the one or more constraints (e.g. in paragraphs 68, 79 and 81-82, “map selected UIs to selected APIs to generate the application code… executing the application code”).
As per claim 2, the rejection of claim 1 is incorporated and Bijani further teaches wherein the user interface output files include mockups, design tool files, code, or combinations thereof (e.g. in paragraph 81, “map selected UIs to selected APIs to generate the application code”).
As per claim 3, the rejection of claim 1 is incorporated and Bijani further teaches wherein receiving constraints from the creating user includes eliciting constraints according to previously solicited constraints (e.g. in paragraph 71, “obtain a user selection of an API… store the selected API and act as a self-learning mechanism… upon subsequent user inputs (by a same or different user) that include a same combination of ”).
As per claim 4, the rejection of claim 1 is incorporated and Bijani further teaches wherein receiving constraints from the creating user include eliciting the selection of a data type corresponding to conceptual objects pertinent to the software product (e.g. in paragraphs 62 and 89-90 and figure 5, “receive user input… selections of APIs” that correspond to “transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.).  
As per claim 5, the rejection of claim 4 is incorporated and Bijani further teaches wherein receiving constraints from the creating user include eliciting a purpose of the selected data type (e.g. in paragraphs 62 and 89-90 and figure 5, “an ability/process to check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.).  
As per claim 6, the rejection of claim 5 is incorporated and Bijani further teaches wherein receiving constraints from the creating user include eliciting end user manipulation preferences for the selected data type or the elicited purpose of the data type (e.g. in paragraphs 62 and 89-90 and figure 5, “check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.; and/or in paragraphs 62 and 73-74, “any characteristic, ability, input, output, process, method, and/or the like that the application is to be ”).
As per claim 7, the rejection of claim 1 is incorporated and Bijani further teaches wherein receiving constraints from the creating user includes eliciting end user goals for the software product, the selected archetypal task, or both (e.g. in paragraphs 62 and 89-90 and figure 5, “check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.).
As per claim 9, the rejection of claim 1 is incorporated and Bijani further teaches suggesting, to the creating user, one or more interaction types according to the received constraints (e.g. in paragraphs 22, 28 and 73-74, “suggestions for particular APIs and/or UIs may be provided to the user”); eliciting the selection of an interaction type from among the suggested one or more interaction type by the creating user (e.g. in paragraphs 28 and 73-74, “select one or more UIs to facilitate user interaction… based on the input of the user indicating a corresponding UI”); and generating the user interface output files according to the selected interaction type (e.g. in paragraphs 68, 79 and 81-82, “map selected UIs to selected APIs to generate the application code… executing the application code”)
Claims 12-15 and 17 are the media claims corresponding to method claims 1-5 and 7, and are rejected under the same reasons set forth, and the combination further .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Misovski (US 20070150805 A1).
As per claim 8, the rejection of claim 1 is incorporated, but Bijani does not specifically teach wherein receiving constraints from the creating user includes eliciting end-user priorities for content, interactions, or both of the software product, the selected archetypal task, or both.  However, Misovski teaches eliciting end-user priorities for content, interactions, or both of a software product, a selected archetypal task, or both (e.g. in paragraphs 8, 50, 65, and 70, “an application development software for a developer to create an application having a user interface (UI)… Accessibility may be given the highest priority… UI designer associates existing UI taxonomies like Accessibility… "You must have a tool tip maintained behind each UI element as part of the Accessibility UI taxonomy."”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Misovski because one of ordinary skill in the art would have recognized the benefit of incorporating other relevant information for creating a user interface, further amounting to a simple substitution that yields predictable results. 
Claim 18 is the media claim corresponding to method claim 8, and is rejected under the same reasons set forth.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Sanchez (US 20140237446 A1) and Laredo et al. (US 20160292018 A1).
As per claim 10, the rejection of claim 9 is incorporated, but Bijani does not specifically teach wherein suggesting, to the creating user, the one or more interaction types includes providing one or more respective usability scores of the one more interaction types to the creating user.  However, Sanchez teaches providing one or more respective usability scores of one more interaction types (e.g. in paragraphs 66 and 80-81, “matching screens at step 232 organized by, but not limited to, ranking … higher rank value might be evidence that the screen combination is more suitable for the purpose for which the screen was ranked”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Sanchez because one of ordinary skill in the art would have recognized the benefit of facilitating organization by relevance.  Laredo teaches one or more scores provided to a user (e.g. in paragraph 76, “the user interface 1200b also shows: (i) the corresponding…match values”, and figure 12B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Laredo because one of ordinary skill in the art would have recognized the benefit of allowing the user to understand relevance in more detail.
.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Long et al. (US 20080155479 A1).
As per claim 11, the rejection of claim 1 is incorporated, but Bijani does not specifically teach receiving, from the creating user, a selection of a theme, the selected theme comprising one or more flavors, kits of atoms, visualizations, kits of visualizations, or combinations thereof, wherein a flavor includes one or more of a collection of shapes, a font or an animation and wherein an atom is an indication of a user interface element, a visualization or text; and generating the user interface output files the according to the selected theme.  However, Long teaches receiving, from a creating user, a selection of a theme, the selected theme comprising one or more flavors, kits of atoms, visualizations, kits of visualizations, or combinations thereof, wherein a flavor includes one or more of a collection of shapes, a font or an animation and wherein an atom is an indication of a user interface element, a visualization or text, and generating user interface output files according to the selected theme (e.g. in paragraphs 45-49, “user specifies a "Theme" or "Skin"… general color palette, font, icons, logos, CSS (cascading style sheet) classes, headers and footers… select the color, followed by the font, logos, etc. adding to the customizability”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Long 
	Claim 20 is the media claim corresponding to claim 11 and is rejected under the same reasons set forth.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Vaidyanathan (US 20060015863 A1).
As per claim 21, the rejection of claim 1 is incorporated and Bijani further teaches wherein generating the user interface output files according to the constraints and the selected archetypal task includes generating an interface specification and automatically generating product-specific software code (e.g. in paragraphs 68, 79 and 81-82, “map selected UIs [i.e. interface specification] to selected APIs to generate the application code”), but does not specifically teach (i) generating an interface specification file, and (ii) automatically inserting the code into the interface specification file.  However, Vaidyanathan teaches generating a file and automatically inserting product-specific software code into the file (e.g. in paragraph 48, “process that asks a developer a number of questions, and inserts source code into a source file in accordance with the developer's responses to the questions. The result of a wizard is to automatically modify a source file”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Vaidyanathan because one of .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Sanchez (US 20140237446 A1).
As per claim 22, the rejection of claim 1 is incorporated and Bijani further teaches generating a plurality of candidate workflows that each enable performance of the archetypal task via the user interactions with the user interface (e.g. in paragraphs 22-23, 27, 58, 62, and 73, “suggestions for particular APIs…may be provided to the user” for “design an application for open banking”), wherein each candidate workflow is associated with a user interface design, and wherein the user interface design and the user interactions facilitated by the user interface design adhere to the one or more constraints (e.g. in paragraphs 22, 62, and 73, “determining a user interface to facilitate user interaction with the application based on the API… AEP 215 may select the user interface based on the API being selected” for “an ability/process to check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers, and/or the like”); and receiving selection of a candidate workflow of the plurality of candidate workflows, wherein generating the user interface output files is performed according to the selected candidate workflow (e.g. in paragraphs 42, 68, 79 and 81-82, “map selected UIs to selected APIs to generate the application code”; note: data is stored in each candidate workflow includes a user interface design.  However, Sanchez teaches each candidate workflow includes a user interface design (e.g. in paragraphs 25-26, 36, and 71, “fully designed, ready-to-use… simply specify what is the purpose of the screen or application that the user want to create, and the system will provide a ranked list of possible screens and applications that can fulfill the specific purpose” such as “tasks of "displaying houses in a map" or "showing details of a single home"” and figure 6 showing workflows including “schematics”, i.e. a UI design).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Sanchez because one of ordinary skill in the art would have recognized the benefit of allowing a user to more quickly and easily generate the user interface.  
As per claim 23, the rejection of claim 22 is incorporated and the combination further teaches wherein each of the plurality of candidate workflows includes production-code that is executable to enable demoing of a user interface design of a corresponding candidate workflow by the creating user (e.g. Sanchez, in paragraphs 25-26 and 90-91, “fully designed, ready-to-use… that can fulfill the specific purpose… utilize…from the search result list… Create an application instance”, i.e. executable to enable demoing).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, Eisler et al. (US 20130246345 A1) teaches “provide users with the ability to create, edit, select, and execute workflows… a user selects to add an action application or an output application to a workflow (e.g. by selection of control 222 or 238 respectively) an application selection interface is enabled… application category” (e.g. in paragraphs 20, 61 and 138).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176